Nichols, Chief Justice.
Appellees, Commissioners of the Judges of Probate Courts Retirement Fund of Georgia, filed suit against the Judge of the Probate Court of Lowndes County, Hartford Accident & Indemnity Company, as surety on the judge’s official bond from January 1,1961, through December 31, 1972, and Reserve Insurance Company, as surety on the judge’s official bond from January 1, 1973, through May 16,1976, to recover sums alleged due by the judge, jointly and severally with his sureties, for contributions to the retirement fund. The judge, Hartford, and Reserve urged in defense that the statute was unconstitutional and that a portion of the action was barred by the statute of limitation.
Based upon stipulations of fact, the trial court found that Code Ann. § 24-1708a was not unconstitutional under Art. VII, Sec. II, Par. I of the Constitution (Code Ann. § 2-4701), which enumerates the purposes for which *106the state may exercise its power of taxation, or under the due process and equal protection clauses of the Constitutions of Georgia and the United States. Further, the court found that the applicable statute of limitation was Code Ann. § 89-832 rather than Code Ann. § 3-704 and therefore limited the board’s recovery against the judge and his sureties.
Main Appeal, Case No. 33285
1. The judge contends that the trial court erred in not finding the statute unconstitutional on all grounds asserted. He argues that the present case clearly is controlled by Gunby v. Yates, 214 Ga. 17 (102 SE2d 548) (1958).
The Gunby decision found a prior version of Code Ann. § 24-1708a unconstitutional. See Ga. L. 1953, Nov.-Dec. Sess., pp. 362, 365, as amended by Ga. L. 1955, pp. 645-646. That prior section provided for the allocation to the probate judges’ retirement fund of one dollar for each marriage license sold in each county of the state. The statutory provision recited that the one dollar contribution would be in addition to the fee then prescribed for issuing marriage licenses and would be used for the specific purpose of paying retirement benefits. This court in Gunby found the provision to be in violation of Art. VII, Sec. II, Par. I of the Constitution because it was a tax not for one of the purposes authorized by the Constitution.
There is no provision in the present version of Code Ann. § 24-1708a which increases the amount charged for the service of processing a marriage license in order to fund the probate judges’ retirement system. The statute provides that a flat 20 percent shall be deducted from the fees charged for the stated services, whatever may be the fees. The statute does not provide that an additional amount be exacted from the individual applying for the marriage license in order to offset the 20 percent deduction. Accordingly, the constitutional infirmities existing in the prior version of Code Ann. § 24-1708a are not present in its successor.
2. The judge additionally argues that the statutory provisions violate the equal protection and due process clauses of the United States and Georgia Constitutions. *107Assuming, arguendo, that the due process and equal protection attacks are properly raised and presented to this court for review (Stegall v. Southwest Georgia Housing Authority, 197 Ga. 571 (30 SE2d 196) (1944)), these arguments are without merit.
Argued February 14, 1978
Decided March 8, 1978
Rehearing denied March 28, 1978 in case no. 33286.
Blackburn & Bright, J. Converse Bright, Oris D. Blackburn, Jr., O. Wayne Ellerbee, for Holcombe et al.
McDonald, McDonald & McDonald, Ernest McDonald, O. Wayne Ellerbee, Oris D. Blackburn, Jr., Arthur K. Bolton, Attorney General, Carl C. Jones, Assistant Attorney General, for Gunby et al.
Ernest McDonald, Arthur K. Bolton, Attorney General, Carl C. Jones, Assistant Attorney General, for Tucker et al.
Cross Appeal, Case No. 33286
The commissioners’ cross appeal contends that the trial court erred in finding that the applicable statute of limitation was Code Ann. § 89-832 rather than Code Ann. § 3-704. The statute of limitation set out in Code Ann. § 89-832 is contained in an Act of the General Assembly which is directly concerned with the accounting of public monies by public officials. Ga. L. 1933, p. 78 et seq.
It is clear that the proper statute of limitation to be applied is the one found in the 1933 Act. The trial court did not err.

Judgment affirmed on appeal and cross appeal.


All the Justices concur.